In this case judgment was recovered by the plaintiff in the court below, and exceptions were taken by the defendants; and now the defendants moved that the cause be continued for hearing at a future term, for the alleged reason, that the debt, if any was due, had been attached by trustee process, and that that suit was now pending in the county court for the county of Rutland.
The Court refused to continue the case, but said, that it should, at all events, proceed so far, that the rights of the parties in this suit should be finally ascertained; that if it should appear, that the plaintiff was entitled to have this judgment affirmed, it would then be time to consider, whether any delay was necessary on account of the pendency of the other proceeding; and that, if the creditor’s debt would be seriously jeopardized by the party’s being permitted to take execution here, this court, no doubt, had the power to leave the matter in such a condition, as would - render the trustee process effectual.
The case was heard, and the judgment was reversed and the case remanded for another trial in the county court